                UNITED STATES COURT OF INTERNATIONAL TRADE

                                               )
 CANADIAN SOLAR INC., CANADIAN SOLAR           )
 INTERNATIONAL, LTD., CANADIAN SOLAR           )
 MANUFACTURING (LUOYANG) INC., CANADIAN        )
 SOLAR MANUFACTURING (CHANGSHU) INC.,          )
 CANADIAN SOLAR (USA) INC., CSI CELLS CO.,     )
 LTD., CSI SOLAR POWER (CHINA) INC., CSI SOLAR )
 POWER GROUP CO., LTD., CSI SOLARTRONICS       )
 (CHANGSHU) CO., LTD , CSI SOLAR               )
 TECHNOLOGIES INC., CSI NEW ENERGY HOLDING )
 CO., LTD., CSI-GCL SOLAR MANUFACTURING        )
 (YANCHENG) CO., LTD., CHANGSHU TEGU NEW       )
                                                                         Ct. No. 19-00178
 MATERIALS TECHNOLOGY CO., LTD., CHANGSHU )
 TLIAN CO., LTD., AND SUZHOU SANYSOLAR         )
 MATERIALS TECHNOLOGY CO., LTD.,               )
                                               )
                             Plaintiffs,       )
                                               )
                      v.                       )
                                               )
 UNITED STATES,                                )
                                               )
                             Defendant.        )
                                               )

                                        COMPLAINT

       Plaintiffs Canadian Solar Inc., Canadian Solar International, Ltd., Canadian Solar

Manufacturing (Luoyang) Inc., Canadian Solar Manufacturing (Changshu) Inc., CSI Cells Co.,

Ltd., CSI Solar Power (China) Inc., CSI Solar Power Group Co., Ltd., CSI Solartronics (Changshu)

Co., Ltd., CSI Solar Technologies Inc., CSI New Energy Holding Co., Ltd., CSI-GCL Solar

Manufacturing (Yancheng) Co., Ltd., Changshu Tegu New Materials Technology Co., Ltd.,

Changshu Tlian Co., Ltd., Suzhou Sanysolar Materials Technology Co., Ltd., producers and

exporters of the subject merchandise, and Canadian Solar (USA) Inc., an importer of the subject

merchandise (collectively, “Canadian Solar”), by and through their counsel, allege as follows:
                           I.      PROCEEDING UNDER REVIEW

       1.      This action seeks judicial review of certain aspects of the final results of the fifth

administrative review of the countervailing duty order on crystalline silicon photovoltaic cells,

whether or not assembled into modules from the People’s Republic of China (“China”) conducted

by the U.S. Department of Commerce (“Commerce”). See Crystalline Silicon Photovoltaic Cells,

Whether or Not Assembled Into Modules, From the People’s Republic of China: Final Results of

Countervailing Duty Administrative Review and Rescission of Review, in Part; 2016, 84 Fed. Reg.

45,125 (Dep’t Commerce Aug. 28, 2019) (“Final Results”), and accompanying Issues and Dec.

Mem. (“Final I&D Mem.”).          The review in question covers entries of crystalline silicon

photovoltaic cells, whether or not assembled into modules during the period January 1, 2016

through December 31, 2016.

                   II.    JURISDICTION AND STANDARD OF REVIEW

       2.      Canadian Solar brings this action pursuant to the Tariff Act of 1930, as amended

(the “Act”), sections 516A(a)(2)(A)(i)(I) and 516A(a)(2)(B)(iii), 19 U.S.C. § 1516a(a)(2)(A)(i)(I);

(a)(2)(B)(iii) (2016).

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1581(c) and section

516A(a)(2)(A)(i)(I), (B)(iii) of the Act, 19 U.S.C. § 1516a(a)(2)(A)(i)(I), (B)(iii).

       4.      The standard of review, as set forth in section 516A(b)(1)(B)(i) of the Act,

19 U.S.C. § 1516a(b)(1)(B)(i), is whether the determinations, findings or conclusions of

Commerce were “unsupported by substantial evidence on the record, or otherwise not in

accordance with law.”




                                                  2
                                        III.   STANDING

       5.      Canadian Solar, collectively, consists of foreign producers and exporters of the

subject merchandise who were selected as a mandatory respondent during the countervailing duty

administrative review and an importer of the subject merchandise. Canadian Solar is, therefore,

an “interested part{y}” within the meaning of sections 771(9)(A) and 516A(f)(3) of the Act, 19

U.S.C. § 1677(9)(A) and 1516a(f)(3).

       6.      Accordingly, Canadian Solar has standing to commence this action pursuant to

28 U.S.C. § 2631(c).

                           IV.        TIMELINESS OF THIS ACTION

       7.      On August 28, 2019, Commerce published the Final Results in the Federal Register.

       8.      Canadian Solar filed a summons concurrently with this complaint, within 30 days

of the publication in the Federal Register of the Final Results.

       9.      Thus, Canadian Solar’s summons and complaint are timely filed pursuant to 19

U.S.C. §§ 1516a(a)(2)(A)(i) and (B)(iii) and USCIT R. 3(a)(2), 6(a).

                                 V.     STATEMENT OF FACTS

       10.     Commerce initiated the countervailing duty investigation of crystalline silicon

photovoltaic cells, whether or not assembled into modules from China on November 16, 2011,

following the filing of the petition on October 19, 2011. See Crystalline Silicon Photovoltaic Cells,

Whether or Not Assembled Into Modules, From the People’s Republic of China: Initiation of

Countervailing Duty Investigation, 76 Fed. Reg. 70,966 (Dep’t Commerce Nov. 16, 2011). The

International Trade Commission (the “Commission”) simultaneously conducted its investigation.

See Crystalline Silicon Photovoltaic Cells and Modules From China; Institution of Antidumping




                                                 3
and Countervailing Duty Investigations and Scheduling of Preliminary Phase Investigations, 76

Fed. Reg. 66,748 (Int’l Trade Comm’n Oct. 27, 2011).

        11.   On December 7, 2012, Commerce issued a countervailing duty order on crystalline

silicon photovoltaic cells, whether or not assembled into modules from China following an

affirmative countervailing duty determination and an affirmative injury determination by the

Commission.    See Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into

Modules, From the People’s Republic of China: Countervailing Duty Order, 77 Fed. Reg. 73,017

(Dep’t Commerce Dec. 7, 2012).

        12.   Between December 2017 and January 2018, certain interested parties requested that

Commerce conduct an administrative review of the countervailing duty order on crystalline silicon

photovoltaic cells, whether or not assembled into modules, from China. On February 23, 2018,

Commerce initiated the fifth administrative review covering the period January 1, 2016 through

December 31, 2016. See Initiation of Antidumping and Countervailing Duty Administrative

Reviews, 83 Fed. Reg. 8,058, 8,064-67 (Dep’t Commerce Feb. 23, 2018).

        13.   On April 17, 2018, Commerce selected two mandatory respondents: (1) Canadian

Solar Inc. and (2) Jinko Solar Import and Export Co., Ltd. See Crystalline Silicon Photovoltaic

Cells, Whether or Not Assembled Into Modules, From the People's Republic of China: Preliminary

Results of Countervailing Duty Administrative Review and Intent To Rescind the Review, in Part;

2016, 84 Fed. Reg. 5,051 (Dep’t Commerce Feb. 20, 2019), and accompanying Issues and Dec.

Mem. at 3 (“Prelim. I&D Mem.”).

        14.   Between May 17, 2018 and December 19, 2018, Canadian Solar timely submitted

answers to Commerce’s Countervailing Duty (“CVD”) Questionnaire. See Prelim. I&D Mem. at

3, n.12.



                                               4
       15.     On November 5, 2018, and on December 4, 2018, Canadian Solar timely submitted

benchmark data. See id. at 4. On November 15, 2018, Canadian Solar submitted information to

rebut or clarify benchmark information submitted by SolarWorld Americas Inc. (“SolarWorld”).

Id.

       16.     On August 1, 2019, Canadian Solar submitted a case brief for Commerce’s

consideration prior to issuing the Final Results. See Final I&D Mem. at 2. Canadian Solar made

various arguments for Commerce’s consideration, including contesting Commerce’s treatment of

the Export Buyer’s Credit Program (“EBCP”) and elements of Commerce’s less-than-adequate-

remuneration (“LTAR”) benefit calculations. See id. On August 6, 2019, Canadian Solar

submitted a rebuttal brief in response to certain arguments made by SolarWorld. See id.

       17.     On August 28, 2019, Commerce published the Final Results, calculating a

countervailing duty subsidy rate of 9.7 percent for Canadian Solar. Final Results, 84 Fed. Reg. at

45,126.

       18.     In the Final Results, Commerce used adverse facts available (“AFA”) to impute a

benefit under the EBCP to Canadian Solar, despite the fact that there was no information missing

on the record because a cooperating Canadian Solar supplied that its customers, and Canadian

Solar by extension, did not receive support through this mechanism. See Final I&D Mem. at Cmt.

1.

       19.     In the Final Results, Commerce made certain determinations regarding the nature

and calculation of the benefit received by Canadian Solar through LTAR programs on aluminum

extrusions, solar glass and polysilicon. Id. at Cmt. 2, 4-5. Commerce found that the provision of

aluminum extrusions for LTAR program was “de facto specific within the meaning of section

771(5A)(D)(iii)(I) of the Act” on the basis that the recipient industries, ranging broadly from



                                                5
construction to consumer durables, including the catch all category “other industries,” were limited

compared to overall structure of the Chinese economy. Id. at Cmt. 2.

          20.   To construct its benchmark for the aluminum extrusions for LTAR program,

Commerce averaged data from the United Nations Comtrade Database (“Comtrade”) at the six-

digit Harmonized Tariff Schedule level (known as a “basket” category) with input-specific data

compiled by IHS Technology (“IHS”). Id.

          21.   In the Final Results, Commerce relied on AFA both to make its specificity finding

that electricity for LTAR subsidies were limited to priority industries, such as the solar power

industry, and also to calculate its benchmark by sampling the highest provincial rates in China,

rather than averaging all provincial rates. See id. at Cmt. 3. As part of its electricity for LTAR

program benchmark calculation, Commerce included benefits calculated after January 1, 2016, the

effective date of a new provincial pricing policy by the Government of China (“GOC”) that

delegated authority to the provinces to prepare and publish electricity tariff rates for their own

jurisdictions. Id.

          22.   To construct its polysilicon for LTAR program benchmark, Commerce declined to

utilize actual transaction data from Canadian Solar’s arms-length, market economy purchases to

arrive at a “tier one” benchmark, despite evidence that the GOC was not distorting domestic

polysilicon prices, opting instead to calculate the benchmark using “tier two” sources. See id. at

Cmt. 4.

          23.   In its benchmark calculation for the land LTAR program, Commerce used a nearly-

decade-old CBRE Thailand land report rather than a world-wide market average, which was based

on data from two far more recent CBRE reports from 2016 and 2017. See id. at Cmt. 6.




                                                 6
       24.        In the Final Results, Commerce “zeroed” negative benefits received by Canadian

Solar, vastly inflating Canadian Solar’s subsidy margin, by not offsetting Canadian Solar’s

purchases made at prices above benchmark prices in its calculation of Canadian Solar’s benefits

from the aluminum, solar glass, polysilicon and electricity programs, as well as benefits from the

Preferential Policy Lending to the Renewable Energy Industry Program. See id. at Cmt. 8.

       25.        In making its creditworthy determination, Commerce found certain Canadian Solar

entities to be uncreditworthy for 2016 despite record evidence that other Canadian Solar affiliates

received long-term commercial loans during that period. See id. at Cmt. 9.

       26.        In the Final Results, Commerce imputed a benefit to Canadian Solar under the

Golden Sun Demonstration Program (“GSDP”), using the total sales of Canadian Solar’s cross-

owned producers as its denominator in its subsidy margin calculation. Id. at Cmt. 11.

       27.        In the Final Results, Commerce declined to calculate an entered value adjustment

(“EVA”) for Canadian Solar, going beyond its established six-factor methodology to find that

Canadian Solar did not demonstrate that there was a mark-up on all its sales. See id. at Cmt. 12.

                               VI. STATEMENT OF THE CLAIMS

                                              COUNT I

       28.        Canadian Solar herein incorporates by reference paragraphs 1 through 27, supra, of

this complaint.

       29.        Commerce’s decision to impute a benefit to Canadian Solar under the EBCP, based

on the application of AFA to the GOC, is not based on substantial evidence and is otherwise not

in accordance with law.




                                                  7
                                             COUNT II

       30.        Canadian Solar herein incorporates by reference paragraphs 1 through 29, supra, of

this complaint.

       31.        Commerce’s determination that the aluminum extrusions for LTAR program is

specific based on the enumeration of six vague industry segments, including the catch-all category

“other industries,” is not based on substantial evidence and is otherwise not in accordance with

law.

                                             COUNT III

       32.        Canadian Solar herein incorporate by reference paragraphs 1 through 31, supra, of

this complaint.

       33.        Commerce’s calculation of the benchmark for the aluminum extrusions for LTAR

program using the average of IHS and Comtrade data, despite evidence that the spectrum of goods

captured in the Comtrade data is overbroad, is not based on substantial evidence and is otherwise

not in accordance with law.

                                             COUNT IV

       34.        Canadian Solar herein incorporates by reference paragraphs 1 through 33, supra, of

this complaint.

       35.        Commerce’s use of AFA to find the electricity LTAR program was specific by

selectively sampling the highest provincial electricity rates based on the alleged failure of the GOC

to provide certain requested information is not based on substantial evidence and is otherwise not

in accordance with law.




                                                  8
                                             COUNT V

       36.        Canadian Solar herein incorporates by reference paragraphs 1 through 35, supra, of

this complaint.

       37.        Commerce’s inclusion of electricity subsidy benefits for Canadian Solar calculated

after January 1, 2016, despite record evidence that the GOC lacked control over provincial pricing

policy following this date, is not based on substantial evidence and is otherwise not in accordance

with law.

                                             COUNT VI

       38.        Canadian Solar herein incorporates by reference paragraphs 1 through 37, supra, of

this complaint.

       39.        Commerce’s reliance on a “tier two” benchmark to calculate the benefit received

by Canadian Solar under the polysilicon for LTAR program, when data on the record supports the

calculation of a preferred “tier one” benchmark, is not based on substantial evidence and is

otherwise not in accordance with law.

                                            COUNT VII

       40.        Canadian Solar herein incorporates by reference paragraphs 1 through 39, supra, of

this complaint.

       41.        Commerce’s use of a nearly decade-old CBRE Thailand land report to calculate its

benchmark price for the land for LTAR program, instead of a preferred tier-two report with more

recent 2016 and 2017 world-wide market average prices, is not based on substantial evidence and

is otherwise not in accordance with law.




                                                  9
                                            COUNT VIII

        42.       Canadian Solar herein incorporates by reference paragraphs 1 through 41, supra, of

this complaint.

        43.       Commerce’s finding that certain Canadian Solar entities were uncreditworthy

during 2016, despite evidence establishing that other Canadian Solar affiliates received

commercial long-term loans that year, is not based on substantial evidence and is otherwise not in

accordance with law.

                                             COUNT IX

        44.       Canadian Solar herein incorporates by reference paragraphs 1 through 43, supra, of

this complaint.

        45.       Commerce’s selected denominator for its GSDP CVD subsidy rate calculation did

not reflect the total sales of all of Canadian Solar’s cross-owned entities and, therefore, is not based

on substantial evidence and is otherwise not in accordance with law.

                                             COUNT X

        46.       Canadian Solar herein incorporates by reference paragraphs 1 through 45, supra, of

this complaint.

        47.       Commerce’s use of zeroing in its aluminum, solar glass, polysilicon, loan, and

electricity subsidy calculations is not based on substantial evidence and is otherwise not in

accordance with law.

                                             COUNT XI

        48.       Canadian Solar herein incorporates by reference paragraphs 1 through 47, supra, of

this complaint.




                                                  10
         49.    Commerce’s failure to make an EVA to Canadian Solar’s denominator in its CVD

subsidy rate calculation, despite record evidence establishing that Canadian Solar met Commerce’s

criteria to make such an adjustment, is not based on substantial evidence and is otherwise not in

accordance with law.

                 DEMAND FOR JUDGMENT AND PRAYER FOR RELIEF

         WHEREFORE, and as challenged herein, Canadian Solar respectfully prays that this

Court:

         (1) find that Commerce’s actions as described in Counts I-XI are unsupported by

         substantial evidence and otherwise not in accordance with law;

         (2) order Commerce to recalculate the countervailing duty subsidy rate assigned to

         Canadian Solar in the administrative review by correcting the errors set forth in Counts I-

         XI;

         (4) order Commerce to publish amended Final Results in the Federal Register in

         accordance with a final decision by this Court in this matter;

         (5) order Commerce to issue liquidation instructions to U.S. Customs and Border

         Protection consistent with this Court’s decision; and

         (6) provide such other relief as this honorable Court deems proper.




                                                  11
                                Respectfully submitted,

                                /s/ Jeffrey S. Grimson
                                Jeffrey S. Grimson
                                Sarah M. Wyss
                                Bryan P. Cenko
                                Mowry & Grimson, PLLC
                                5335 Wisconsin Avenue NW, Suite 810
                                Washington, DC 20015
                                202-688-3610 (phone)
                                trade@mowrygrimson.com
                                Counsel to Canadian Solar

Date: September 24, 2019




                           12
